Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 1 of 12 PageID #: 75




                              EXHIBIT 2
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 2 of 12 PageID #: 76




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; and JUSTIN                              20 Civ
  RODRIGUEZ, by his Next Friend JACKLYN
  ROMANOFF,
                                                             DECLARATION OF
  individually and on behalf of all others similarly         JONATHAN GIFTOS, M.D.
  situated,

                         Petitioners,

                 -against-

  WARDEN DEREK EDGE,

                         Respondent.




        I, Jonathan Giftos, hereby declare as follows:

        1.      I am a doctor duly licensed to practice medicine in the State of New York. I am

 board certified in internal medicine and addiction medicine.

        2.      I am currently the Medical Director of Addiction Medicine & Drug User Health at

 Project Renewal and a Clinical Assistant Professor in the Department of Medicine at Albert

 Einstein College of Medicine. I was previously the Clinical Director of Substance Use Treatment

 for NYC Health & Hospitals, Division of Correctional Health Services at Rikers Island. In that

 capacity I was responsible for the diversion, harm reduction, treatment and reentry services for

 incarcerated patients with substance use disorders. I further served as the medical director of the

 Key Extended Entry Program (KEEP), the nation's oldest and largest jail-based opioid treatment

 program that provides methadone and buprenorphine to incarcerated patients with opioid use
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 3 of 12 PageID #: 77



 disorders. I successfully led an effort to remove non-clinical barriers to opioid treatment program

 enrollment in 2017, which dramatically expanded treatment access from 25% to over 80%, while

 also reducing post-release mortality for people with opioid use disorder.

           3.     I have extensive experience working with vulnerable populations such as the

 incarcerated and those experiencing homelessness.

           4.     I submit this Declaration in support of the Plaintiffs’ Petition for Habeas Corpus

 seeking release of incarcerated people at the Brooklyn Metropolitan Detention Center (“MDC”)

 who meet the CDC’s definition of vulnerable and seeking other relief to mitigate risk for the

 remaining population of the MDC during the COVID-19 pandemic.

 I.        Coronavirus Epidemic in New York City

           5.     On March 11, 2020, the World Health Organization declared that the rapidly

 spreading outbreak of COVID-19, a respiratory illness caused by a novel coronavirus, is a

 pandemic, announcing that the virus is both highly contagious and deadly. 1 To date, the virus is

 known to spread from person-to-person through respiratory droplets, close personal contact, and

 from contact with contaminated surfaces and objects. 2 The CDC also warns of “community

 spread” where the virus spreads easily and sustainably within a community where the source of

 the infection is unknown. 3 Experts are still learning how it spreads.

           6.     As of March 27, 2020, novel coronavirus has infected over 586,140 people, leading

 to 26,865 deaths worldwide. 4 In the United States, there are at least 97,226 confirmed cases and



 1
   World Health Organization, Media Briefing on March 11, 2020: https://www.who.int/dg/speeches/detail/who-
 director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.
 2
  Centers for Disease Control and Prevention, Coronavirus Disease 2019: How it Spreads,
 https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html
 3
     Id.
 4
  Johns Hopkins University Coronavirus COVID-19 Global Cases by the Center for Systems Science and
 Engineering, https://coronavirus.jhu.edu/map.html.


                                                        2
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 4 of 12 PageID #: 78



 there have been at least 1,478 deaths. 5 There are confirmed coronavirus cases in every state, the

 District of Columbia, Puerto Rico, Guam, and the U.S. Virgin Islands.

            7.    Governor Cuomo declared a State of Emergency in New York State on March 7,

 2020. Mayor De Blasio declared a State of Emergency in New York City on March 12, 2020. On

 March 20, 2020, Governor Cuomo issued an Executive Order entitled “New York State on

 PAUSE,” requiring businesses to close and banning gatherings. As of March 27, 2020, there are

 44,745 positive cases in New York State with more than 25,000 of those cases being in New York

 City. 6 To date, there have been 519 deaths from COVID-19 just in New York, with 366 of those

 deaths in New York City.Among the positive cases in New York City are incarcerated people, as

 well as people who work in courthouses, law enforcement, legal offices, and the medical field,

 increasing the likelihood of further exposure to and by incarcerated people.

            8.    There is currently no vaccine or cure. The primary focus is on preventing the spread

 of the virus at this juncture. To prevent new infections, the Centers for Disease Control and

 Prevention strongly recommend the following actions: thorough and frequent handwashing,

 cleaning surfaces with EPA approved disinfectants, keeping at least 6 feet of space between people,

 and avoiding group settings. 11 Social distancing has also been strongly recommended to slow the

 rate of COVID-19 infections so that hospitals have the resources to address infected individuals

 with urgent medical needs. 12 The President’s Coronavirus Guidelines for America, to slow the

 spread of the coronavirus, warns that social gatherings in groups of more than 10 people should be


 5
     Id.
 6
      Id.
 11
   How to Protect Yourself, Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
 ncov/prepare/prevention.html.
 12
    Coronavirus, Social Distancing, and Self-Quarantine, Johns Hopkins Medicine,
 https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-social-distancing-and-
 self-quarantine.



                                                        3
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 5 of 12 PageID #: 79



 avoided. 13 In correctional settings, such sanitation, social distancing, and self-quarantining

 measures are nearly impossible especially when inmates are routinely shackled and escorted with

 other prisoners. 14

 Certain Identifiable Populations Are Far More Vulnerable To COVID-19 Than The
 Population At Large Is.

         9.       The Centers for Disease Control have identified two groups of people at higher risk

 of contracting and succumbing to COVID-19: adults over 60 years old and people with chronic

 medical conditions. 15

         10.      COVID-19 is more dangerous to persons in these high-risk groups than to the

 general population. Older people who contract COVID-19 are more likely to die than people under

 the age of 60. In a February 29th WHO-China Joint Mission Report, the preliminary mortality rate

 analyses showed that individuals age 60-69 had an overall 3.6% mortality rate and those 70-79

 years old had an 8% mortality rate. 16 For individuals 40 years and younger, the mortality rate was

 as low as .2%. It has been found that older people diagnosed with COVID-19 are more likely to

 be very sick and require hospitalization to survive because the acute symptoms include respiratory

 distress, cardiac injury, arrhythmia, septic shock, liver dysfunction, kidney injury and multi-organ

 failure. Access to a mechanical ventilator is often required, as is the ability to be intubated quickly.

 . People with chronic medical conditions (no matter their age) are also at significantly greater risk


 13
   The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
 content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf.
 14
   See We Are Not a Hospital: A Prison Braces for the Coronavirus, New York Times, March 18, 2020,
 https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html.
 15
   If You Are at Higher Risk, Centers for Disease Control and Prevention, https://tinyurl.com/vtbebzc; see
 also Report of the WHO-China Joint Mission on Coronavirus Disease (COVID-19),
 https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf at 12.
 16
   Age, Sex, Existing Conditions of COVID-19 Cases and Deaths Chart,
 https://www.worldometers.info/coronavirus/coronavirus-age-sex-demographics/ (data analysis based on WHO-
 China Joint Mission Report, supra).



                                                         4
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 6 of 12 PageID #: 80



 from COVID-19 because their already-weakened systems are less able to fight the virus. These

 chronic medical conditions include lung disease, cancer, heart failure, cerebrovascular disease,

 renal disease, liver disease, diabetes, immunocompromising conditions, and pregnancy. Those

 with pre-existing medical conditions have a higher probability of death if infected. The WHO-

 China Joint Mission Report provides that the mortality rate for those with cardiovascular disease

 was 13.2%, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease, and

 7.6% for cancer. 17

         In a March 17th Washington Post article tracking the 100 United States COVID-19

 deaths, it is reported that many of the fatalities had underlying medical conditions, which made it

 harder for their bodies to fight off COVID-19. And nearly all — about 85 percent — were older

 than 60; about 45 percent were older than 80. 18

 Correctional Settings Increase The Risk Of Transmission

         11.      Correctional settings increase the risk of contracting an infectious disease, like

 COVID-19, due to the high numbers of people with chronic, often untreated, illnesses housed in a

 setting with minimal levels of sanitation, limited access to personal hygiene, limited access to

 medical care, and no possibility of staying at a distance from others. Correctional facilities house

 large groups of people together, and move them in groups to eat, do recreation, and go to court.

 They frequently have insufficient medical care for the population, and, in times of crisis, even

 those medical staff cease coming to the facility. Hot water, soap and paper towels are frequently

 in limited supply. Incarcerated people, rather than professional cleaners, are responsible for



 17
    Report of the WHO-China Joint Mission on Coronavirus Disease (COVID-19),
 https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf at 12.
 18
   U.S. Coronavirus Death Toll Reaches 100, The Washington Post, March 17, 2020, at
 https://www.washingtonpost.com/national/us-coronavirus-death-toll-reaches-100/2020/03/17/f8d770c2-67a8-11ea-
 b313-df458622c2cc_story.html.



                                                         5
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 7 of 12 PageID #: 81



 cleaning the facilities and often not given appropriate supplies. This means there are more people

 who are susceptible to getting infected all congregated together in a context in which fighting the

 spread of an infection is nearly impossible.

            12.      Outbreaks of the flu regularly occur in jails, and during the H1N1 epidemic in 2009,

 many jails and prisons dealt with high numbers of cases. 19

            13.      In New York, one of the areas of early spread in the U.S., multiple correctional

 officers and individuals detained in jails and prisons have become infected with COVID-19. The

 medical leadership in the NYC jail system has announced that they will be unable to stop COVID

 from entering their facilities and have called for release as the primary response to this crisis. Staff

 are likely to bring COVID-19 into a facility, based solely on their movement in and out every day.

            14.      Once COVID-19 is inside a facility, MDC will be unable to stop the spread of the

 virus throughout the facility given long-documented inadequacies in BOP’s medical care and in

 light of how these facilities function. Incarcerated people in New York City have already begun

 to test positive for COVID-19. Among the 5,200 people incarcerated by the New York City

 Department of Correction, seventy-five people in city custody have tested positive for

 coronavirus. 20 This is a higher rate of infection than seen outside of detention facilities and is

 consistent with my opinion that correctional settings create a heightened risk. As of March 26,

 2020, at least four people in BOP custody in New York City, including one at MDC, have tested

 positive. 23 At least four BOP staff members in New York City, including three at MDC, have also

 tested positive.Specific Conditions At MDC Brooklyn




 19
      Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at https://bit.ly/2TNcNZY.
 20
      https://abcnews.go.com/US/releases-infections-fear-us-coronavirus-crisis-jails-prisons/story?id=69803066
 23
      https://www.bop.gov/coronavirus/



                                                            6
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 8 of 12 PageID #: 82



            15.     Based on my understanding of the specific conditions at the federal pre-trial

 detention center in Brooklyn (“MDC Brooklyn”) as contained in published reports and

 communicated to me by Deirdre D. von Dornum, Attorney-in-Charge of the Federal Defenders of

 New York, these conditions pose heightened risks to already vulnerable inmates of contracting the

 novel coronavirus and of developing acute symptoms from the virus.

            16.     The size of the population and the conditions of confinement at MDC Brooklyn

 increase the risk of infection substantially because it is impossible for inmates to maintain a 6-foot

 distance from others, to avoid large groups, or to implement sufficient hand-washing and

 sanitization of surfaces.

                    a.      Approximately 1700 people are incarcerated at the MDC. I have learned

 that 537 of them were identified by MDC as being particularly vulnerable as that has been defined

 by the CDC. 24

                    b.      New people are brought into custody at MDC Brooklyn from all over the

 world each week. They are screened only for fever and recent travel to designated hotspot

 countries. 25

                    c.      Correctional officers who live in New York, New Jersey, and Pennsylvania

 come in and out of the facility each day. 26 Significantly, in a March 18th CDC report, an

 epidemiological investigation revealed that coronavirus-infected staff members contributed to the

 outbreak in a nursing home facility with ineffective infection control and prevention and staff




 24
   See “Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and Related Impact on
 Inmates,” OIG Report (Sept. 2019), at 1 (MDC Brooklyn houses approximately 1700 pretrial and designated
 inmates); Communication with Deirdre von Dornum (confirming 537 people identified as a heightened risk).
 25
      Federal Defenders of N.Y. Telephone Conversation With MDC Legal (March 17, 2020).
 26
      Id.



                                                        7
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 9 of 12 PageID #: 83



 members working in multiple facilities.27 The Seattle nursing home outbreak demonstrates that

 individuals with underlying health conditions and advanced age, in a shared location, are at a high

 risk of death, especially when resources and staffing become inadequate. 28

                    d.      At MDC Brooklyn, people are housed either in small two-man cells

 (designed to hold a single person) with a single shared toilet and sink or in large open dormitory

 units housing up to 70 people with shared toilets and sinks. 29 Windows in the units do not open.

 Incarcerated people cannot go outside.

                    e.      No hand sanitizer is available to people incarcerated at MDC Brooklyn. 30

                    f.      Tissues are not readily available. People at MDC use toilet paper to blow

 their noses.

                    g.      Everyone is given one small bar of soap a week, at most. Some units at

 MDC have received no soap since the lockdown of the facility began on March 13, 2020. Access

 to additional soap is limited to those individuals who have sufficient commissary funds to purchase

 it, and dependent on the commissary being open; it is routinely closed during lockdowns.

                    h.      Incarcerated people prepare all the meals and this meal preparation, with

 the exception of kosher and halal meals, is performed in a single kitchen. 31

                    i.      Incarcerated people at MDC eat meals in large groups. 32


 27
   COVID-19 in a Long-term Care Facility—King County Washington, February 27-March 9, 2020,
 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e1-H.pdf.
 28
      Id.
 29
   See “Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and Related Impact on
 Inmates,” OIG Report (Sept. 2019) (describing housing units).
 30
      Statement of Associate Warden Andy Cruz at EDNY Security Committee Meeting (March 11, 2020).
 31
    “Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and Related Impact on
 Inmates,” OIG Report (Sept. 2019), at 4 (all meals are prepared by inmates who work for Food Services in a central
 kitchen area).
 32
   “Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and Related Impact on
 Inmates,” OIG Report (Sept. 2019).



                                                         8
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 10 of 12 PageID #: 84



                     j.      Incarcerated people are responsible for sanitizing the housing unit common

  areas, and frequently lack adequate cleaning supplies to do so.

                     k.      Individuals who are at lower and higher risks (because of age and pre-

  existing medical conditions) of contracting the virus are not separated. 33

                     l.      The facility has not informed the population of what the protocol will be for

  symptomatic inmates; 35 absent a transparent protocol, individuals in correctional settings often

  fear they will be confined in solitary if they volunteer that they are symptomatic.

                     m.      MDC Brooklyn currently has no more than nine COVID-19 test kits.

             17.     People at MDC Brooklyn who do contract COVID-19 are at higher risk for

  developing acute symptoms than if they were in the community, because MDC Brooklyn lacks

  the medical resources to care for symptomatic inmates.

                     a.      There is no separate medical unit or facility for ill people. 36 Unlike many

  Federal Correctional Institutions and even Rikers’ Island, MDC Brooklyn has no physical space

  in which someone who is ill can convalesce that is separate from others, warm, clean and has

  access to fresh water and regular hand-washing.

                     b.      On weekdays, there are only three doctors available at MDC Brooklyn to

  care for all 1700 people held in custody there. Even this highly limited number is likely to

  decrease as doctors themselves go into quarantine. None of these doctors specialize in infectious

  diseases.




  33
       Statement of Associate Warden Andy Cruz at EDNY Security Committee Meeting (March 11, 2020).
  35
       Id.
  36
       Statement of Associate Warden Andy Cruz at EDNY Security Committee Meeting (March 11, 2020).



                                                         9
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 11 of 12 PageID #: 85



                   c.       People who contract COVID-19 can deteriorate rapidly, even before a test

  result can be received. They need constant monitoring. Most people in the higher risk categories

  will require more advanced support: positive pressure ventilation, intubation and in extreme

  cases, extracorporeal mechanical oxygenation. Such care requires specialized equipment in

  limited supply as well as an entire team of specialized care providers. MDC Brooklyn does not

  have that specialized equipment or specialized providers.

          18.      MDC Brooklyn is already short-staffed. 37 This staffing shortage will only increase

  as employees need to stay home to care for children whose schools are closed, elderly family

  members, and other personal health situations. This has already been observed in other law

  enforcement settings and will inevitably occur at MDC. There will be far more work to be done

  inside MDC than before, and the lack of available staffing will impact basic operations, as well as

  the ability to cohort high risk and symptomatic patients (in different areas) as well as provide care

  inside the facility and even conduct escort for emergency room evaluation and inpatient

  hospitalization. With fewer staff, correctional officers are less able to monitor inmates’ health.

  Reducing Population Size At Specific Correctional Facilities Is A Crucial Public Health
  Measure

          19.      Every effort should be made to reduce chances of exposure to the novel

  coronavirus; however given the proximity and high number of incarcerated people, correctional

  staff, and healthcare workers at pre-trial detention facilities, it will be extremely difficult to

  sustain such efforts. Reducing population, therefore, is an urgent priority in detention facilities

  during this national public health emergency.




  37
     “Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and Related Impact on
  Inmates,” OIG Report (Sept. 2019).



                                                         10
Case 1:20-cv-01590-RPK-RLM Document 1-5 Filed 03/27/20 Page 12 of 12 PageID #: 86



         I declare under penalty of perjury declare and pursuant to 28 U.S.C. § 1746 that the

  foregoing is true and correct to the best of my knowledge.



  Dated: Brooklyn, New York
         March 27, 2020

                                                      Dr. Jonathan Giftos
                                                      Dr




                                                 11
